Citation Nr: 0520225	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for a left inguinal 
hernia.  

3.  Entitlement to an effective date prior to October 21, 
1998, for service connection for lumbosacral arthritis.  

4.  Entitlement to an effective date prior to January 12, 
1998, for service connection for ischemic heart disease as a 
residual of beriberi.  

5.  Entitlement to an effective date prior to August 15, 
1996, for service connection for post-traumatic stress 
disorder (PTSD).  

6.  Entitlement to a 20 percent  rating for lumbosacral 
arthritis prior to May 12, 2004, currently evaluated 20 
percent disabling.  

7.  Entitlement to an increased rating for lumbosacral 
arthritis beginning May 12, 2004, currently evaluated 20 
percent disabling.  

8.  Entitlement to a compensable rating for malaria.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had service with the Regular Philippine Army from 
September 1945 to December 1945 and alleged, but not 
verified, guerilla service from September 1944 to August 
1945.  He was a prisoner of war (POW) from May 1942 to 
December 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The Board previously Remanded the case to the RO for further 
development of the record.  That action having been 
completed, the case is now before the Board for final 
appellate consideration.  

The issues concerning entitlement to service connection for 
peptic ulcer disease and entitlement to a total disability 
rating based on individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show that a left inguinal 
hernia began during service or is in any way related to 
service.  

2.  Service connection for lumbosacral pain was last denied 
by the Board in July 1994.  

3.  The veteran's application to reopen his claim for service 
connection for a lumbosacral spine disability was received in 
April 1995.  

4.  A rating decision in November 1999 effectuated the 
Board's October 1999 decision granting service connection for 
lumbosacral arthritis, based on the veteran's status as a 
former POW, and assigned an effective date of October 21, 
1998.  

5.  The medical evidence shows that lumbosacral arthritis was 
first demonstrated to be compensably disabling on October 21, 
1998.  

6.  The veteran's claim for service connection for service 
connection for ischemic heart disease as a residual of 
beriberi was received on August 15, 1996.  

7.  A rating decision in January 1999 granted service 
connection for ischemic heart disease as a residual of 
beriberi, based on the veteran's status as a former POW, 
effective from January 12, 1998.  

8.  The medical evidence shows that ischemic heart disease as 
a residual of beriberi was first demonstrated to be 
compensably disabling on October 21, 1998.  

9.  The veteran's claim for service connection for service 
connection for PTSD was received on August 15, 1996.  

10.  A rating decision in January 1999 granted service 
connection for PTSD, based on the veteran's status as a 
former POW, effective from August 15, 1996.  

11.  The medical evidence shows that PTSD was first 
demonstrated to be compensably disabling on August 15, 1996.  


CONCLUSIONS OF LAW

1.  An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  The criteria for an effective date prior to October 21, 
1998, for service connection for lumbosacral arthritis are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  

3.  The criteria for an effective date prior to January 12, 
1998, for service connection for ischemic heart disease as a 
residual of beriberi are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).  

4.  The criteria for an effective date prior to August 15, 
1996, for service connection for PTSD are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  

5.  The criteria for a rating greater than 20 percent 
disabling for lumbosacral arthritis prior to May 12, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5292 (2003).  

6.  The criteria for a 40 percent rating for lumbosacral 
arthritis beginning May 12, 2004, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2004).  

7.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.88b, Code 6304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  He was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the February 2005 supplemental 
statement of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was legally impossible in 
the circumstances of this case, where the claim was first 
adjudicated in 1996.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional supplemental statement of the 
case was provided to the veteran in February 2005.  

Analysis

Service connection for a left inguinal hernia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that the RO initially considered the current 
issue to be whether new and material evidence had been 
presented to reopen a claim for service connection for an 
inguinal hernia.  On review of the record, however, the Board 
finds that a letter received from the veteran in November 
1988 clearly expressed disagreement with the RO's denial of 
service connection in a November 1987 rating decision.  
Further, that notice of disagreement was timely filed.  The 
RO has not developed that issue for appellate review.  
Accordingly, the issue of entitlement to service connection 
for an inguinal hernia has been pending since 1987.  
Nevertheless, because the February 2005 supplemental 
statement of the case framed the issue as "entitlement to 
service connection" and because that document in effect 
denied service connection "on the merits," the Board finds 
that the veteran will not be prejudiced by the Board's 
consideration of the issue as an original claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The service medical records are negative for complaints, 
clinical findings, or diagnosis of a left inguinal hernia.  

Records of the veteran's treatment by private physicians from 
1959 to 1987 do not mention the presence of an inguinal 
hernia.  Reports of examinations by private physicians in 
October 1987 and June 1988, as well as the report of a VA 
compensation examination in October 1998, however, do note 
the presence of a left inguinal hernia.  The report of an 
upper gastrointestinal x-ray series in May 2004 notes that a 
segment of small bowel was seen in the left inguinal area, 
indicative of an inguinal hernia, and states that the finding 
was not present on similar x-rays taken in 2001.  

Despite the notation on the May 2004 x-ray report regarding 
the 2001 x-rays, it is clear that the veteran currently has a 
left inguinal hernia and that the disorder has been present 
since 1987.  Nevertheless, there is no evidence that the 
hernia was present during service or at any time prior to 
1987, more than 40 years after the veteran's separation from 
service, and no examiner has related the hernia in any way to 
a disease or injury during service.  Accordingly, service 
connection for a left inguinal hernia is not established on 
the basis of direct service incurrence.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Although service connection has been established for some 
disabilities based on the veteran's status as a former POW, 
inguinal hernia is not among the disorders for which service 
connection may be presumed.  See 38 C.F.R. § 3.309 (2004).  
Therefore, no presumption is applicable and service 
connection may not be established on that basis.  

Earlier effective date

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  

Following the veteran's original claim for VA benefits in 
1959, the RO requested certification of his service from the 
service department.  The service department certified the 
veteran's service with the Regular Philippine Army from 
September 1945 to December 1945, and stated that he had no 
recognized guerrilla service.  The report did not list any 
period of POW status.  It should be noted that the veteran 
has, since that time, steadfastly maintained and claimed that 
he was in fact a POW during World War II.  

In December 1977, the RO requested reverification of the 
veteran's service by the service department.  The service 
department responded in January 1978 that the evidence 
submitted was insufficient to warrant a change in the prior 
certification.  

However, in August 1998, upon submission of additional 
evidence by the veteran, the RO issued an Administrative 
Decision that established the veteran's status as a former 
POW from May 1942 to December 1942.  

Lumbosacral arthritis

Where service connection is established based on new and 
material evidence received after a final disallowance, the 
effective date shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

Service connection for lumbosacral pain was denied by the 
Board in 1960, 1973, and 1987, and in 1994 the Board 
determined that new and material evidence had not been 
presented to reopen the veteran's claim.  The medical 
evidence showed that several examiners during that period had 
diagnosed lumbosacral pain.  

The record shows that a private physician first diagnosed 
osteoarthritis of the lumbosacral spine in December 1986 and 
subsequent examiners have continued that diagnosis.  

Following the Board's July 1994 decision, a letter was 
received from the veteran on April 17, 1995, requesting 
"reconsideration" of his claim for service connection for 
lumbosacral pain.  The RO wrote the veteran in April 1995, 
informing him that new and material evidence must be 
submitted to reopen the claim.  The veteran again wrote the 
RO in April, May, June, and July 1995 regarding his claim and 
the RO responded each time advising him that he would have to 
submit medical evidence to reopen the claim.  On August 9, 
1995, the RO received another letter from the veteran, 
accompanied by the August 1995 report of a lumbosacral spine 
x-ray.  In February 1996, the RO issued a rating decision 
that found that new and material evidence had not been 
presented to reopen a claim for service connection for 
lumbosacral strain.  A notice of disagreement was received in 
February 1996 and an appeal of that issue ensued.  A personal 
hearing was conducted on August 15, 1996.  

As noted above, an August 1998 Administrative Decision 
established the veteran's status as a former POW, based on 
additional evidence submitted at that time.  

Subsequently, the Board, in an October 1999 decision, granted 
service connection for lumbosacral arthritis on the basis of 
the presumption afforded a former POW.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

A November 1999 rating decision effectuated the Board's grant 
of service connection and assigned an effective date of 
October 21, 1998, the date of a VA compensation examination 
showing that the disability was compensable in degree.  The 
rating decision informed the veteran that, since he had 
continuously prosecuted his claim since 1995, he could submit 
competent medical evidence showing the earliest incurrence of 
lumbosacral arthritis.  

As noted above, private physicians have diagnosed lumbosacral 
spine arthritis since December 1986.  Further, the reports of 
private x-rays of the lumbosacral spine in August 1990 and on 
August 1, 1995, showed osteoarthritis.  In addition, the 
August 1995 x-rays showed compression of L5.  

As indicated above, the earliest effective date that may be 
assigned for service connection based on a reopened claim is 
the date of receipt of the application to reopen the claim.  
In this case, that date is August 9, 1995.  Further, the 
medical evidence clearly shows that lumbosacral 
osteoarthritis has been present since 1986.  

This does not end the Board's analysis, however.  The 
regulations require that, for service connection to be 
presumed for a disability under §§ 3.307 and 3.309, the 
disability must be compensably disabling.  Thus, the 
effective date cannot be earlier than the date the disability 
is first shown to be compensably disabling.  

To be compensably disabling, lumbosacral spine arthritis 
shown by x-ray must result in some limitation of motion or 
there must be demonstrable deformity of a vertebral body (but 
the latter criterion is not applicable in the presence of 
osteoporosis).  38 C.F.R. § 4.71a, Codes 5003, 5285, 5292 (in 
effect prior to September 2003).  

A private physician in April 1959 noted that the veteran 
could not bend from the hips.  Subsequently, however, for 
many years, although noting the veteran's complaint of 
lumbosacral pain, no private examiner reported any limitation 
of motion of the veteran's lumbosacral spine, including as 
due to pain.  

The report of the October 1998 VA compensation examination 
shows that the veteran complained of pain all throughout the 
day, precipitated by prolonged sitting or walking and 
alleviated by rest.  The examiner noted that there was no 
limitation of motion and that the veteran was able to move, 
but that due to the pain, the veteran would at times resort 
to changing positions.  It was also noted that there was 
minimal lumbosacral tenderness.  

The reports of the March 2001 and May 2004 examinations, 
however, note significant limitation of lumbosacral spine 
motion, including with painful motion.  Importantly, x-rays 
in 1998 and 2004 also noted significant osteoporosis of the 
lumbosacral spine.  Because of the presence of osteoporosis, 
however, a compensable rating based on deformity of a 
vertebral body cannot be assigned.  Nevertheless, the Board 
finds that the notation on the report of the October 1998 
examination that the veteran had pain when he walked is 
evidence of painful motion, as contemplated by 38 C.F.R. 
§ 4.59 (2004).  

Therefore, inasmuch as the October 1998 examination provides 
the earliest evidence of record (following receipt in August 
1995 of the claim for service connection) that the veteran's 
lumbosacral arthritis produced compensable manifestations, 
the date of that examination, October 21, 1998, is the 
earliest date that may be assigned for service connection for 
the disability.  Inasmuch as the RO has already assigned 
October 21, 1998, as the effective date for service 
connection for the disability, no earlier date may be 
assigned.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Ischemic heart disease

The record shows that the veteran first mentioned heart 
disease in conjunction with a claim for service connection 
during a personal hearing conducted at the RO on August 15, 
1996.  That date, therefore, as reduced to writing by the 
transcript of the hearing, constitutes the date of receipt of 
his claim for service connection.  

As noted above, however, entitlement to service connection 
for a disability on the basis of the presumption afforded to 
former POWs requires that the disability be compensable in 
degree.  Ischemic heart disease due to beriberi is among the 
diseases for which service connection may be presumed on that 
basis.  

Prior to January 12, 1998, the regulations provided that a 
compensable rating for arteriosclerotic heart disease would 
be assigned for a history of a substantiated anginal attack, 
with ordinary manual labor feasible.  Code 7005 (1997).  
Beginning January 12, 1998, the rating criteria were revised 
to provide that a compensable evaluation would be assigned 
for a workload of 7-10 METs that resulted in dyspnea, 
fatigue, angina, dizziness, or syncope, or with the 
requirement for continuous medication.  38 C.F.R. § 4.104 
(effective January 12, 1998).  The assignment of a rating 
based on revised rating criteria prior to the effective date 
of the new criteria is precluded by law and binding decisions 
of VA's General Counsel.  38 U.S.C.A. § 5110(g) (West 2002); 
see also VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  

The record shows that a private physician noted the veteran's 
complaint of chest pains in October 1987 and listed a 
diagnosis of angina pectoris.  However, the report of a more 
comprehensive evaluation in June 1988 does not list any 
complaint of chest pains and the examiner noted that the 
veteran's heart and lungs were apparently normal; no cardiac 
diagnosis was assigned.  Likewise, a private physician in 
September 1996 did not describe any cardiac complaints or 
pertinent abnormal clinical findings, and he did not list any 
cardiac diagnosis.  

The report of the October 21, 1998, VA compensation 
examination, however, notes the veteran's history of chest 
pains off and on, as frequently as twice a week, accompanied 
by shortness of breath.  He also reported occasional edema 
and dizziness, but minimal fatigue during activities.  The 
veteran was then taking no cardiac medication.  No abnormal 
clinical findings were reported on examination, but the 
examiner noted that the left ventricle was slightly prominent 
on x-ray, although the heart otherwise appeared normal.  The 
examiner assigned a diagnosis of arteriosclerotic heart 
disease, not in failure, functional class II-B, 4 METs.  

Even though a private physician listed a complaint of chest 
pains and a diagnosis of angina pectoris in 1987, the Board 
accords that medical report lesser probative value in light 
of the subsequent, more comprehensive reports in 1988 and 
1996 that failed to list any pertinent cardiac complaints, 
abnormal clinical findings, or diagnosis.  Moreover, although 
the 1987 physician noted the veteran's complaint of chest 
pains and diagnosed angina pectoris, it is unclear whether 
the veteran's complaints constituted a "substantiated 
anginal attack," as contemplated by the rating criteria.  
The Board is aware that, because of their potential 
significance, physicians are loathe to discount complaints 
that might indicate cardiac disease.  Therefore, the Board 
accords much greater weight to the fact that the later 
physicians did not report any pertinent complaints, abnormal 
clinical findings, or diagnosis, despite the fact that a VA 
physician in October 1998 did diagnose arteriosclerotic heart 
disease.  

Accordingly, the Board finds that the report of the October 
1998 VA compensation examination constitutes the earliest 
credible evidence of compensable manifestations due to the 
veteran's heart disability, primarily under the revised 
rating criteria.  

Nevertheless, the RO has already assigned January 12, 1998, 
as the effective date for service connection for ischemic 
heart disease due to beriberi (the effective date of the 
revised rating criteria).  Therefore, the Board concludes 
that no earlier effective date may be assigned for service 
connection for arteriosclerotic heart disease.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

PTSD

The record shows that the veteran first mentioned anxiety in 
conjunction with a claim for service connection during a 
personal hearing conducted at the RO on August 15, 1996.  
That date, therefore, constitutes the date of receipt of his 
claim for service connection for a psychiatric disability.  

As noted above, however, entitlement to service connection on 
the basis of the presumption afforded to former POWs requires 
that the disability be compensable in degree.  The anxiety 
states (which include PTSD) are among the diseases for which 
service connection may be presumed for former POWs.  

No medical records prior to the August 1996 personal hearing 
describe any psychiatric symptoms, clinical findings, or 
diagnosis.  The October 21, 1998, VA examiner indicated that 
the veteran was easily startled, would avoid watching movies 
about World War II, and was saddened or angered by 
recollections of his wartime experiences.  There was no 
evidence of psychotic features or suicidal thoughts and the 
veteran's memory and orientation were intact.  His judgment 
and insight were felt to be either fair or fair to good.  The 
examiner characterized the veteran's symptoms as mild and 
stated that he had meaningful relationships.  A Global 
Assessment of Functioning (GAF) score of 70 was assigned and 
PTSD was diagnosed.  

There is no indication that the veteran has been prescribed 
any medication for his psychiatric disability.  But the Board 
finds that his symptoms noted at the time of the  October 21, 
1998, examination met the criteria for a compensable rating.  
See 38 C.F.R. § 4.130, Code 9411.  

The RO has already assigned August 15, 1996, as the effective 
date for service connection for PTSD.  Generally, 
manifestations of a disability that are shown for the first 
time on VA examination conducted following a claim for 
service connection are considered to have been present when 
the claim was received, unless evidence shows otherwise.  In 
this case, there is no contrary evidence and the veteran's 
claim was received on August 15, 1996, at his personal 
hearing.  

Accordingly, no earlier effective date for service connection 
for PTSD may be assigned.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Increased ratings 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Lumbosacral arthritis

By a decision in October 1999, the Board granted service 
connection for lumbosacral arthritis.  A rating decision in 
November 1999 effectuated the Board's decision and assigned a 
10 percent rating, effective from October 1998.  In September 
2000, the RO received the veteran's claim for a total 
disability rating based on individual unemployability, which 
the RO also construed as a claim for an increased rating for 
his lumbosacral arthritis.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

Effective in September 2003, VA revised the criteria for 
evaluating disabilities of the spine.  Therefore, the Board 
must consider the criteria in effect both prior to and 
subsequent to that date in evaluating the veteran's 
lumbosacral spine disability.  

The criteria that were in effect prior to September 2003 
provided that degenerative arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code.  Code 5003.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion is required for a 40 percent evaluation.  
Code 5292. 

The regulations that became effective in September 2003 
provided that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

On VA examination in October 1998, it was noted that there 
was no limitation of motion of the lumbosacral spine and 
minimal tenderness in the lumbosacral area.  The examiner 
stated, however, that the veteran complained of pain when 
walking.  It was also noted that the veteran would resort to 
changing positions at times because of the pain, which he 
experienced almost daily and throughout the day.  

Another VA compensation examination was conducted in March 
2001.  At that time, the veteran reported that he had pain in 
the lumbosacral area, that he had stiffness when he woke up 
in the morning, and that he couldn't tolerate sitting or 
standing for prolonged periods, or climbing stairs.  He 
stated that he would need to stand up and stretch his back 
during flare-ups and also that he used a cane at those times.  
In describing the veteran's functional assessment, the 
examiner stated that the disability limited his ability to 
bend forward to pick up objects from the floor.  The examiner 
recorded the following data concerning range of motion of the 
lumbosacral spine:  
					With flare-ups
Forward flexion	70 degrees	50 degrees
Extension 		20 degrees	20 degrees
Lateral flexion	20 degrees	20 degrees
Rotation 		30 degrees	20 degrees

The examiner also noted that forward flexion beyond 50 
degrees and any extension was painful.  It was also reported 
that the veteran walked with his trunk bent forward and that 
there was spasm in the back muscles.  The examiner also 
indicated that x-rays showed marked osteoporosis.  

Pursuant to the Board's December 2003 Remand, another VA 
compensation examination was conducted in May 2004.  The 
veteran described his back pain as severe, constant, nagging 
pain.  The examiner was unable to quantify additional 
limitation during flare-ups, stating that it would vary with 
the activity.  The veteran also stated that he had been 
hospitalized for a few days for his back pains, but he could 
not recall how often.  He was also unable to determine the 
number of days per year that he was incapacitated by his back 
pain, because it would depend on the activity.  The veteran 
denied using a cane, crutches, back brace, or walker.  He 
reported difficulty with prolonged sitting, prolonged 
ambulation, bathing, and dressing alone.  The examiner 
recorded the following data for range of motion:  

				Active motion	Passive motion	Pain
Forward flexion		40 degrees		45 degrees		20 degrees
Extension 			10 degrees		10 degrees		5 degrees
Left lateral flexion		10 degrees		10 degrees		5 
degrees
Right lateral flexion		10 degrees		10 degrees		5 
degrees
Left lateral rotation		15 degrees		30 degrees	
	10 degrees
Right lateral rotation	15 degrees		30 degrees		10 
degrees

The examiner noted that pain produced the same functional 
impairment during flare-ups and that there was no additional 
limitation of motion on repetitive use.  On examination, 
there was tenderness over the lumbosacral spine, spasm, and 
guarding of movement, as well as radiation of pain into the 
lower extremities.  The neurological examination was 
reportedly normal.  

Applying the medical evidence to the rating criteria that 
were in effect prior to September 2003, the Board finds that 
the range of motion findings noted in March 2001 reflect 
moderate limitation of motion, in view of the appearance of 
pain on forward flexion to 50 degrees and on any extension.  
That finding is also commensurate with the functional 
assessment noted by the examiner.  

The VA examiner in May 2004, however, recorded more 
limitation of motion, particularly considering the point at 
which pain restricted motion of the lumbosacral spine-20 
degrees for forward flexion.  In addition, that examiner also 
noted guarding of movement, a finding not reported by the 
2001 examiner.  The Board finds that the findings of the May 
2004 examiner reflect severe limitation of motion of the 
lumbar spine, warranting a 40 percent rating under the old 
criteria.  

Applying the medical evidence to the revised rating criteria, 
the Board finds that similar ratings result.  Forward flexion 
limited by pain at 50 degrees, as reported by the 2001 
examiner, warrants a 20 percent rating.  Whereas, forward 
flexion limited by pain at 20 degrees, as reported by the 
2004 examiner, warrants a 40 percent rating.  

Because the old rating criteria indicate that a 20 percent 
rating is appropriate for the veteran's lumbosacral arthritis 
based on the findings of the 2001 examiner, and because a 20 
percent rating for the disability is currently in effect, no 
greater rating is warranted, based on that examination.  (The 
revised rating criteria may not be applied prior to September 
2003.)  

To this extent, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

However, because both the old and the revised rating criteria 
warrant a 40 percent rating based on the findings of the 2004 
VA examiner, the Board concludes that an increased rating to 
40 percent should be assigned, effective from the date of 
that examination, May 12, 2004.  

Nevertheless, none of the criteria for a rating greater than 
40 percent are met,  applying either the old or the revised 
rating criteria.  Therefore, because the preponderance of the 
evidence is against the veteran's claim, no higher rating may 
be assigned.  § 5107(b).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  The veteran has 
submitted no credible evidence that he has ever been 
hospitalized for treatment of his lumbosacral arthritis since 
his separation from service, despite his report to a recent 
examiner.  Neither does the record reflect marked 
interference with employment.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by his employer because of his lumbosacral 
arthritis.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Malaria

For active malaria, a 100 percent rating is assigned.  
Thereafter, residuals such as liver or spleen damage are to 
be rated under the appropriate system.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Code 6304.  

With marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy, a 
100 percent rating is warranted.  A 60 percent evaluation is 
to be assigned when there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  For minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, a 
30 percent rating is appropriate.  Demonstrable liver damage 
with mild gastrointestinal disturbance warrants a 10 percent 
evaluation.  A noncompensable rating is to be assigned for 
healed, nonsymptomatic hepatitis.  Code 7345 (prior to July 
2001).   

Beginning in July 2001, the criteria provided that chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) are evaluated 100 percent disabling.  With daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly, a 60 percent rating is appropriate.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  With daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, a 20 percent rating 
is assigned.  A 10 percent is appropriate for intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  Nonsymptomatic chronic 
liver disease without cirrhosis is rated 0 percent disabling.  
Sequelae, such as cirrhosis or malignancy of the liver, are 
to be evaluated under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  For purposes of evaluating conditions under Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Hepatitis B infection must be 
confirmed by serologic testing in order to evaluate it under 
Code 7345.  Code 7345 (beginning in July 2001).  

Healed injury of the spleen is to be rated on the basis of 
residuals.  Code 7707.  

Although the veteran has reported to VA examiners that he has 
chills and fevers, the October 1998, March 2001, and May 2004 
VA examiners all reported that there was no residual evidence 
of malaria.  No examiner has noted any abnormal clinical 
findings regarding the liver or spleen or related any of the 
veteran's symptoms to his in-service malaria.  Malarial 
smears at the time of each of those examinations was 
reportedly negative.  

While the veteran is competent to report his symptoms and 
observations, he is not competent to attribute any of his 
symptoms to a given disability; only persons without medical 
training may do so.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of any medical evidence that the veteran has 
experienced any recurrences or residuals of his in-service 
malaria in many years, a compensable evaluation for that 
disability must be denied.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his malaria since his separation from service.  
Neither does the record reflect marked interference with 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his malaria.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a left inguinal hernia is denied.  

An effective date prior to October 21, 1998, for service 
connection for lumbosacral arthritis is denied.  

An effective date prior to January 12, 1998, for service 
connection for ischemic heart disease as a residual of 
beriberi is denied.  

An effective date prior to August 15, 1996, for service 
connection for post-traumatic stress disorder (PTSD) is 
denied.  

An increased rating for lumbosacral arthritis prior to May 
12, 2004, currently evaluated 20 percent disabling, is 
denied.  

A 40 percent rating is allowed for lumbosacral arthritis 
beginning May 12, 2004, subject to the law and regulations 
governing the award of monetary benefits.  

A compensable rating for malaria is denied.  


REMAND

The record indicates that the veteran first wrote the RO 
requesting service connection for peptic ulcer disease in 
July 1971.  He submitted a statement by a private physician 
at that time noting treatment for a bleeding peptic ulcer.  
The RO sent the veteran a form letter in August 1971 
referencing two recent letters from the veteran, with boxes 
checked indicating that the evidence he had submitted was 
1) merely repetitive and cumulative in nature (other claims 
were also pending at that time) and 2) that the medical 
evidence showing his present physical condition (presumably 
the medical report regarding a bleeding ulcer) had no value 
in establishing service connection.  In September 1971, the 
veteran wrote to the RO referencing the August 1971 letter 
and the checked boxes and stating, "may I have the honor to 
appeal to your office for a very careful consideration in 
this case of mine."  The Board finds that that letter 
constituted a notice of disagreement.  See 38 U.S.C. § 4005 
(1964).  Therefore, although the RO has developed the issue 
concerning peptic ulcer disease as whether new and material 
evidence has been presented to reopen the claim, the Board 
finds that the veteran's original service connection claim 
has been pending since 1971.  

Also relevant in this case is the fact that the service 
department twice certified to the RO that the veteran had no 
status as a former POW, in 1959 and in 1978.  However, in 
August 1998, upon submission of additional evidence by the 
veteran, the RO issued an Administrative Decision 
establishing the veteran's status as a former POW.  Although 
the veteran had contended for many years that he was entitled 
to VA benefits based on his POW status, the RO's 1971 denial 
was presumably based primarily on the lack of POW 
certification by the service department.  

The medical evidence shows that private examiners treated the 
veteran for peptic ulcer disease, including bleeding ulcers, 
from 1968 to 1996.  The reports of VA compensation 
examinations in 1998, 2001, and 2004, which included two 
upper gastrointestinal x-ray series, however, contain the 
examiners' statements that no peptic ulcer disease was found.  
Significantly, the 2004 examiner noted that the veteran had 
been hospitalized at Divine Word Hospital in Tacloban in 
October 2003 for treatment of gastrointestinal bleeding and 
chronic gastritis and that he was taking Nexium (a medication 
prescribed for duodenal ulcer disease).  Records of that 
hospitalization have not been obtained.  The Board also 
believes that further clarification is needed to determine 
whether the veteran does in fact have peptic ulcer disease 
and, if so, whether the criteria set forth at 38 C.F.R. 
§ 3.309(c) are met.  

Because the issue of the veteran's entitlement to a total 
disability rating based on individual unemployability is 
inextricably intertwined with the service connection issue 
and also in light of the increased rating assigned herein for 
the veteran's lumbosacral arthritis, final appellate 
consideration of that issue must be deferred pending 
completion of the requested development.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for peptic ulcer disease 
since 1998.  With any needed signed 
releases, the RO should request copies of 
the records of all treatment identified 
by the veteran, in particular, treatment 
in 2003 at the Divine Word Hospital in 
Tacloban.  All records so received should 
be associated with the claims file.  

2.  The RO should schedule the veteran 
for a gastrointestinal examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth in 
detail all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should review, in particular, 
the reports of private treatment in 1968, 
1971, 1972, 1988, 1989, and 1996, as well 
as the reports of the VA compensation 
examinations in 1998, 2001, and 2004 and 
any records obtained pursuant to this 
Remand, and should be requested to 
provide a medical opinion as to the 
probability that the veteran has peptic 
ulcer disease.  To the extent possible, 
the examiner should distinguish his or 
her opinion from the diagnoses and 
opinions that are already of record and 
should support the opinion with adequate 
rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims for service 
connection for peptic ulcer disease and 
for a total disability rating based on 
individual unemployability.  If any 
action taken remains adverse to him, he 
should be furnished with a supplemental 
statement of the case and he should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


